Taylor, Judge.
There are many di&ctxlt poisic, !-*oi-.r* „ I advise the juiy to find for the plainúJÍ or defcij.-Si.at, -.ubjen,. i the opinion of the court upon facts 10 be stated by íhe c.-.c;,.*c n case the counsel disagree. My opinion is npoft «.he 'sXKvoie. u' h rr nations in Savor of the defendant j but this opinion imp.». r.3 :n-•correct and in a matter of so much consequence, es h r:-; She law of the county. I wish for time to reflect rum to f¡ n . K mature judgment.
The jury found for *he plaintiff, and the facts stated re r>,s counsel on both sides, Vvi-e these : In-1751, John H-rrel o-j:w¡í L; fee, conveyed by a deed i tthe w, -rdc following : [T.-.i.!»,O'-.:' vris. stated as before.! I'i-ie issue oí Ernas fukd ir< 17? h, L-v the d.rali of Sarah, his oaughut, married to William House v/itlvi?4 jwiw, the widow of 31 s <3 having married be fort. All ti'-e orhvr grantees were then dead, except J¡.-s-ah, who Jj; d in 177-3. A -, commenced an ej'-ctraeiii in October, 1772, lor the l.-x.a, ra.-cdor., against William House, the d.ifvndam., err, th-a suit a • bated oa his death. George, the heir at l.-.w of John, the gr .•>. t(¡r, convcyesl the lands in qr. stion in ice, by deed, U> ^ , u¿„.ir House, in 1772, who has hep-, possession ever since. The im-.p of Josiah ever since his death have been under disa’diitit-s till within tnree ye?rs next before the commencement oi ¡.ids action., in 1803. Noah, the son of David, one of the grantees, ca.ne cf «ge and sued, for the came lands by ejectment in 1782, sc d was nonsuited ia 1783 ; he tools: possession of one third of -.os P^ads in question, marked off for the widow of lisias, but «W.-v ubM title he sued or entered docs not appear. Ail the dec ten-*392dants of Ezekiel and David, except Nuah, were under disabilities from the failure of issue of Esias, till within three yeai-s last past. If the issues of all the grantees whose issue exists are entitled, then judgment to be for the plaintiffs generally. If only the issue of Josiah are entitled, then judgment for them only-If none of them are entitled, then judgment to be entered for the defendant.